Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-31-2002

USA v. Valentin
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3998




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Valentin" (2002). 2002 Decisions. Paper 696.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/696


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                            __________

                           No. 01-3998
                            __________

                    UNITED STATES OF AMERICA

                                v.

                         JOHEL VALENTIN
                                          Appellant

                                                              __________

               On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
                  (Criminal Action No. 00-377-1)
              District Judge: Judge John R. Padova
                            __________

            Submitted Under Third Circuit LAR 34.1(a)
                        October 29, 2002
                          ___________

        Before: NYGAARD, GARTH, and MICHEL, Circuit Judges

                (Opinion Filed: October 31, 2002)
                            __________

                            OPINION
                            __________
Garth, Circuit Judge:
      On October 3, 2000, a jury convicted Johel Valentin of violation of 18 U.S.C.
 922(g)(1), possession of a firearm by a convicted felon. After a supplementary
hearing, the jury subsequently found that Valentin had been convicted previously of at
least three serious offenses, thus triggering the sentencing provisions of 18 U.S.C.
924(e). On October 25, 2001, the district court sentenced Valentin to a 20-year prison
term.
      Valentin’s timely appeal followed. We will affirm the judgment of the district
court, and will grant the motion of Valentin’s counsel, William T. Cannon, Esq., to
withdraw as counsel.

                               I.
     We have jurisdiction to hear this appeal pursuant to 28 U.S.C. 1291.
     Valentin’s counsel filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967), expressing his belief that there were no non-frivolous issues presented for our
review. As required by Anders, counsel directed us to portions of the record that might
arguably support an appeal.
     Counsel points to one possible issue for appeal. Counsel notes that defense
counsel below requested that the district court instruct the jury that it must find that there
was a "substantial impact" on commerce to meet the "interstate nexus" element of 18
U.S.C. 922(g)(1), and the district court rejected this request. Counsel suggests that the
issue of the jury instruction might arguably support an appeal, but recognizes that this
contention is "at odds with the applicable law governing this issue." Anders Br. at 12-
14.
     We agree with Valentin’s counsel. In United States v. Singletary, 268 F.3d 196
(3d Cir. 2001), we rejected a similar challenge to jury instructions concerning the
interstate nexus element of 922(g)(1). See id. at 198, 205. Singletary thus forecloses a
successful appeal on the grounds identified by counsel.
     Valentin has not filed a pro se brief raising any additional issues for appeal. Our
review of the record also reveals no non-frivolous basis for appeal. We find that counsel,
as required by Anders, conducted a conscientious review of the record and correctly
concluded that there were no non-frivolous issues for appeal. Anders, 386 U.S. at 744.
Counsel has complied with the procedures specified in Anders.

                              II.
     For the foregoing reasons, we will affirm the judgment of the district court and
grant Cannon’s motion to withdraw as counsel.


                              /s/Leonard I. Garth
                              Circuit Judge



                              -3